


110 HR 7233 IH: Family and Medical Leave Enhancement

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7233
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mrs. Maloney of New
			 York (for herself, Mr. George Miller of
			 California, Mr. McDermott,
			 Mr. Hastings of Florida,
			 Mr. Al Green of Texas, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Oversight and Government
			 Reform and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  allow employees to take, as additional leave, parental involvement leave to
		  participate in or attend their children’s and grandchildren’s educational and
		  extracurricular activities and to clarify that leave may be taken for routine
		  family medical needs and to assist elderly relatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Family and Medical Leave Enhancement
			 Act of 2008.
		2.Eligible
			 employeeSection 101(2)(B)(ii)
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii)) is
			 amended by striking less than 50 each place it appears and
			 inserting fewer than 25.
		3.Entitlement to
			 additional leave for parental involvement
			(a)Leave
			 requirementSection 102(a) of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following new
			 paragraph:
				
					(5)Entitlement to
				additional leave for parental involvement
						(A)In
				generalSubject to subparagraph (B) and section 103(g), an
				eligible employee shall be entitled to leave under this paragraph to
				participate in or attend an activity that—
							(i)is
				sponsored by a school or community organization; and
							(ii)relates to a
				program of the school or organization that is attended by a son or daughter or
				a grandchild of the employee.
							(B)Limitations
							(i)In
				generalAn eligible employee
				is entitled to—
								(I)not to exceed 4
				hours of leave under this paragraph during any 30-day period; and
								(II)not to exceed 24
				hours of leave under this paragraph during any 12-month period.
								(ii)Coordination
				ruleLeave under this paragraph shall be in addition to any leave
				provided under any other paragraph of this subsection.
							(C)DefinitionsAs
				used in this paragraph:
							(i)SchoolThe
				term school means an elementary school or secondary school (as
				such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7801)), a Head Start program assisted under the
				Head Start Act (42 U.S.C. 9831 et
				seq.), and a child care facility licensed under State law.
							(ii)Community
				organizationThe term community organization means a
				private nonprofit organization that is representative of a community or a
				significant segment of a community and provides activities for individuals
				described in subparagraph (A) or (B) of section 101(12), such as a scouting or
				sports
				organization.
							.
			(b)ScheduleSection
			 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the
			 third sentence the following new sentence: Leave under subsection (a)(5)
			 may be taken intermittently or on a reduced leave schedule..
			(c)Substitution of
			 paid leaveSection 102(d)(2) of such Act (29 U.S.C. 2612(d)(2))
			 is amended by adding at the end the following new subparagraph:
				
					(C)Parental
				involvement leaveAn eligible
				employee may elect, or an employer may require the employee, to substitute any
				of the accrued paid vacation leave, personal leave, or family leave of the
				employee for any leave under subsection
				(a)(5).
					.
			(d)NoticeSection
			 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the
			 following new paragraph:
				
					(4)Notice relating
				to parental involvement leaveIn any case in which an employee requests
				leave under paragraph (5) of subsection (a), the employee shall provide the
				employer with not less than 7 days’ notice, before the date the leave is to be
				taken, of the employee’s intention to take leave under such
				paragraph.
					.
			(e)Spouses employed
			 by the same employerSection 102(f) of such Act (29 U.S.C.
			 2612(f)) is amended by adding at the end the following new paragraph:
				
					(3)Parental
				involvement leaveIn any case
				in which a husband and wife entitled to leave under paragraph (5) of subsection
				(a) are employed by the same employer, the aggregate amount of leave to which
				both may be entitled under such paragraph may be limited to—
						(A)4 hours during the
				same 30-day period; and
						(B)24 hours during
				the same 12-month
				period.
						.
			(f)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the following
			 new subsection:
				
					(g)Certification
				related to parental involvement leaveAn employer may require
				that a request for leave under section 102(a)(5) be supported by a
				certification issued at such time and in such manner as the Secretary may by
				regulation
				prescribe.
					.
			4.Entitlement of
			 Federal employees to leave for parental involvement
			(a)Leave
			 requirementSection 6382(a) of title 5, United States Code, is
			 amended by adding at the end the following new paragraph:
				
					(5)(A)Subject to subparagraph
				(B)(i) and section 6383(f), an employee shall be entitled to leave under this
				paragraph to participate in or attend an activity that—
							(i)is sponsored by a school or community
				organization; and
							(ii)relates to a program of the school or
				organization that is attended by a son or daughter or a grandchild of the
				employee.
							(B)(i)An employee is entitled
				to—
								(I)not to exceed 4 hours of leave under
				this paragraph during any 30-day period; and
								(II)not to exceed 24 hours of leave under
				this paragraph during any 12-month period.
								(ii)Leave under this paragraph shall be in
				addition to any leave provided under any other paragraph of this
				subsection.
							(C)For the purpose of this
				paragraph—
							(i)the term school means an
				elementary school or secondary school (as such terms are defined in section
				9101 of the Elementary and Secondary Education
				Act of 1965), a Head Start program assisted under the
				Head Start Act, and a child care
				facility licensed under State law; and
							(ii)the term community
				organization means a private nonprofit organization that is
				representative of a community or a significant segment of a community and
				provides activities for individuals described in subparagraph (A) or (B) of
				section 6381(6), such as a scouting or sports
				organization.
							.
			(b)ScheduleSection
			 6382(b)(1) of such title is amended—
				(1)by inserting after
			 the second sentence the following new sentence: Leave under subsection
			 (a)(5) may be taken intermittently or on a reduced leave schedule.;
			 and
				(2)in
			 the last sentence, by striking involved, and inserting
			 involved (or, in the case of leave under subsection (a)(5), for purposes
			 of any 30-day or 12-month period),.
				(c)Substitution of
			 paid leaveSection 6382(d) of such title is amended by adding at
			 the end the following new sentence: An employee may elect to substitute
			 for leave under subsection (a)(5), any of the employee’s accrued or accumulated
			 annual leave under subchapter I..
			(d)NoticeSection
			 6382(e) of such title is amended by adding at the end the following new
			 paragraph:
				
					(3)In any case in which an employee requests
				leave under paragraph (5) of subsection (a), the employee shall provide the
				employing agency with not less than 7 days’ notice, before the date the leave
				is to be taken, of the employee’s intention to take leave under such
				paragraph.
					.
			(e)CertificationSection
			 6383(f) of such title is amended by striking 6382(a)(3) and
			 inserting paragraph (3) or (5) of section 6382(a).
			5.Clarification of
			 entitlement to leave
			(a)In
			 general
				(1)Family and
			 Medical Leave Act of 1993Section 102(a)(1) of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) is amended by adding at the
			 end the following new subparagraphs:
					
						(F)In order to meet
				routine family medical care needs, including transportation of a son, daughter,
				or grandchild for medical and dental appointments for annual checkups and
				vaccinations.
						(G)In order to meet
				the routine family medical care needs of elderly individuals who are related to
				the eligible employee, including visits to nursing homes and group
				homes.
						.
				(2)Title
			 5Section 6382(a)(1) of title 5, United States Code, is amended
			 by adding at the end the following new subparagraphs:
					
						(E)In
				order to meet routine family medical care needs, including transportation of a
				son, daughter, or grandchild for medical and dental appointments for annual
				checkups and vaccinations.
						(F)In order to meet the routine family
				medical care needs of elderly individuals who are related to the employee,
				including visits to nursing homes and group
				homes.
						.
				(b)Schedule
				(1)Family and
			 Medical Leave Act of 1993The
			 first sentence of section 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is
			 amended by striking subparagraph (A) or (B) and inserting
			 subparagraph (A), (B), (F), or (G).
				(2)Title
			 5The first sentence of
			 section 6382(b)(1) of such title is amended by striking subparagraph (A)
			 or (B) and inserting subparagraph (A), (B), (E), or
			 (F).
				(c)Substitution of
			 paid leave
				(1)Family and
			 Medical Leave Act of 1993Section 102(d)(2) of such Act (29 U.S.C.
			 2612(d)(2)) is amended by adding after subparagraph (C) (as added by section
			 3(c)) the following new subparagraph:
					
						(D)Routine family
				medical care needsAn
				eligible employee may elect, or an employer may require the employee, to
				substitute any of the accrued paid vacation leave, personal leave, or medical
				or sick leave of the employee for leave provided under subparagraph (F) or (G)
				of subsection (a)(1) for any part of the 12-week period of such leave under
				such subsection, except that nothing in this title shall require an employer to
				provide paid sick leave or paid medical leave in any situation in which such
				employer would not normally provide any such paid
				leave.
						.
				(2)Title
			 5Section 6382(d) of such
			 title is amended by striking or (D) and inserting (D),
			 (E), or (F).
				(d)Notice
				(1)Family and
			 Medical Leave Act of 1993Section 102(e) of such Act (29 U.S.C.
			 2612(e)) is amended by adding after paragraph (4) (as added by section 3(d))
			 the following new paragraph:
					
						(5)Routine family
				medical care needsIn any
				case in which the necessity for leave under subparagraph (F) or (G) of
				subsection (a)(1) is foreseeable based on a planned appointment, visit, or
				other commitment, the employee—
							(A)shall make a
				reasonable effort to schedule the leave so as not to disrupt unduly the
				operations of the employer, subject to the approval of the health care provider
				involved (if any); and
							(B)shall provide the
				employer with not less than 30 days’ notice, before the day the leave is to be
				taken, of the employee’s intention to take leave under such subparagraph,
				except that if the leave is to be taken in less than 30 days, the employee
				shall provide such notice as is
				practicable.
							.
				(2)Title
			 5Section 6382(e) of such title is amended by adding after
			 paragraph (3) (as added by section 4(d)) the following new paragraph:
					
						(4)In any case in which the necessity for
				leave under subparagraph (E) or (F) of subsection (a)(1) is foreseeable based
				on a planned appointment, visit, or other commitment, the employee—
							(A)shall make a
				reasonable effort to schedule the leave so as not to disrupt unduly the
				operations of the employer, subject to the approval of the health care provider
				involved (if any); and
							(B)shall provide the employer with not less
				than 30 days’ notice, before the day the leave is to be taken, of the
				employee’s intention to take leave under such subparagraph, except that if the
				leave is to be taken in less than 30 days, the employee shall provide such
				notice as is
				practicable.
							.
				(e)Spouses employed
			 by same employerSection
			 102(f)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(f)(1)) is
			 amended by striking subparagraph (A) or (B) and inserting
			 subparagraph (A), (B), (F), or (G).
			(f)Certification
				(1)Family and
			 Medical Leave Act of 1993Section 103(g) of such Act, as added by
			 section 3(f), is amended by striking 102(a)(5) and inserting
			 paragraph (1)(F), (1)(G), or (5) of section 102(a).
				(2)Title
			 5Section 6383(f) of such title (as amended by section 4(e)) is
			 further amended by striking paragraph (3) or (5) (as inserted by
			 section 4(e)) and inserting the following: paragraph (1)(E), (1)(F),
			 (3), or (5).
				6.Definition of
			 grandchild
			(a)Non-civil-service
			 employeesSection 101 of the Family and Medical Leave Act of 1993
			 (29 U.S.C. 2611) is amended by adding at the end the following new
			 paragraph:
				
					(14)GrandchildThe
				term grandchild means a son or daughter of an employee’s son or
				daughter.
					.
			(b)Civil service
			 employeesSection 6381 of title 5, United States Code, is
			 amended—
				(1)in paragraph (10),
			 by striking and at the end;
				(2)in paragraph (11),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(12)the term
				grandchild means a son or daughter of an employee’s son or
				daughter.
						.
				
